Case 1:21-cr-00154-RJL Document 11 Filed 02/08/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America
Vv. )
Wilmar Jeovanny Montano Alvarado Case No.
)
)
)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Wilmar Jeovanny Montano Alvarado >
who is accused of an offense or violation based on the following document filed with the court:

 

1 Indictment C1 Superseding Indictment 1 Information O Superseding Information IW Complaint
1 Probation Violation Petition C1 Supervised Release Violation Petition OViolation Notice © Order of the Court

This offense is briefly described as follows:

18 USC 1752(a)(1), (2), and (4) - Restricted building or grounds

40 USC 5104(e)(2)(D), (E), and (F) - Violent entry or disorderly conduct

18 USC 231(a)(3) - Civil disorders

18 USC 111(a)(1) - Assaulting, resisting, or impeding certain officers or employees

18 USC 1512(c)(2) & 2 - Obstruction of an official proceeding G. Michael Harvey

2021.01.26 23:13:28

 

 

Date: 01/26/2021 -05'00'
suing Officer’s signature
City and state: Washington, D.C. G. Michael Harvey, U.S. Magistrate Judge

Printed name and title

 

Return

 

 

This warrant was received on (date) (/2¢/2Z0Z21 , and the person was arrested on (date) (/25/202 (
at (city and state) Hoe vs | / TX

Date: WZ4/z02/

8

 

C Arresting officer’s signature

Casey mM. Vlareenl, FRI Ss pectal Arent

Printed name and title

 

 

 
